UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7835



KARIM JEHAD KAHLIL,

                                              Plaintiff - Appellant,

          versus


LUIS HAYES; BETH ARTHUR,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00824-JCC)


Submitted:   December 21, 2006            Decided:   January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karim Jehad KAHLIL, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Karim Jehad Kahlil appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim under 28 U.S.C. § 1915A(b) (2000).        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See Kahlil v. Hayes,

Case No. 1:06-cv-00824 (E.D. Va. Oct. 3, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -